— Appeal by the defendant from a judgment of the County Court, Suffolk County (Tisch, J.), rendered July 27, 1987, convicting him of rape in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress a statement made by the defendant to law enforcement officials.
Ordered that the judgment is affirmed.
The hearing court did not err in refusing to suppress the inculpatory statement made by the defendant, based on its determination that the defendant fully understood his rights, and that he voluntarily made an informed decision to speak. Under these circumstances an implied Miranda waiver was established (see, People v Giano, 143 AD2d 1040, 1041). Bracken, J. P., Sullivan, Harwood and Rosenblatt, JJ., concur.